DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on July 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 16/268481 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 11, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seder et al. (PGPub 2012/0093357) in view of Skrbina et al. (PGPub 2003/0179084) and in further view of Elimalech et al. (PGPub 2016/0342850) and in further view of Seder et al. (PGPub 2010/0253541, hereinafter referred to as Seder-2).
As to claim 1, Seder discloses a collision prediction and warning system for a predicted collision of a pedestrian or bicyclist with a vehicle (Paragraph 31, 43: collision warning, pedestrians), the system comprising: a first range scanner (Paragraph 14, 39: LIDAR sensors) a first DTL (detection, tracking and localization) module configured to detect, track, and localize a first object corresponding to the pedestrian or bicyclist based on at least first range scanner data received from the first range scanner, and output first detected object information including a position of the first object (Paragraph 14, 26-27: detect locations of objects near vehicle); a first video sensor (Paragraph 14: thermal imaging, while Seder does not explicitly disclose the imaging device is a camera, Seder does disclose that data from the IR imaging device is continuously fused in paragraph 31.  Therefore it would have obvious to one of ordinary skill in the art to continuously gather IR images like a video camera in order to have the most up to date information regarding the surrounding environment) a second DTL module configured to detect, track, and localize a second object corresponding to the pedestrian or bicyclist based on at least first image data received from the first video sensor, and output second detected object information including a position of the second object (Paragraph 10, 26-27, 31: using IR camera to detect object); a fusion module configured to generate a situational awareness map (Paragraph 52: graphics showing potential threats) determine a first position of the pedestrian or bicyclist based on at least positions of objects included in the first detected object information output by the first DTL module and the second detected object information output by the second DTL module (Paragraph 10, 26-27: sensor data is fused);  estimate a likelihood of collision between the vehicle and each respective object of the first detected objects and the second detected objects based on the predicted trajectory of the vehicle and the situational awareness map (Paragraph 31, 48, 51:objects are determined on coordinate system and likely impending collision is determined based on motion).
	Seder does not explicitly disclose a first range scanner located at a first side of the vehicle and arranged to cover a first side area providing full coverage of pedestrian and cyclist presence around the vehicle on the first side of the vehicle, wherein the first side is one of a left side of the vehicle or a right side of the vehicle; located at the first side of the vehicle and in close proximity to a rear of the vehicle, pointed substantially forward, and arranged to cover a second side area along the first side of the vehicle, the second side area overlapping the first side area; a collision prediction module configured to: obtain sensor data indicative of a trajectory of the vehicle from one or more sensors of the vehicle; determine a predicted trajectory of the vehicle based on the sensor data; estimate a likelihood of collision between the detected pedestrian or bicyclist and the first side of the vehicle based on at least the first position of the pedestrian or bicyclist determined by the fusion module and the predicted trajectory of the vehicle, and determine that a warning should be presented based on at least the estimated likelihood of collision; and an operator alert interface configured to present an alert to a human operator of the vehicle in response to the determination that the warning should be presented, the situational awareness map including representations of a respective trajectory of each respective object of the first detected objects and the second detected objects relative to the vehicle and a respective velocity of each respective object of the first detected objects and the second detected objects, cause the situational awareness map to be updated to create an updated situational awareness map by omitting a respective representation of each respective object for 
Skrbina discloses a first range scanner located at a first side of the vehicle and arranged to cover a first side area providing full coverage of pedestrian and cyclist presence around the vehicle on the first side of the vehicle, wherein the first side is one of a left side of the vehicle or a right side of the vehicle; located at the first side of the vehicle and in close proximity to a rear of the vehicle, pointed substantially forward, and arranged to cover a second side area along the first side of the vehicle, the second side area overlapping the first side area (Fig. 1: both sensors 113 and 213 are facing outward on sides of vehicles with overlapping areas).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Seder to overlap areas as taught by Skrbina.
The motivation for such a modification would be to allow for combining of sensor data for better and more accurate analysis.
	Seder in view of Skrbina does not explicitly disclose a collision prediction module configured to: obtain sensor data indicative of a trajectory of the vehicle from one or more sensors of the vehicle; determine a predicted trajectory of the vehicle based on the sensor data; estimate a likelihood of collision between the detected pedestrian or bicyclist and the first side of the vehicle based on at least the first position of the pedestrian or bicyclist determined by the fusion module and the predicted trajectory of the vehicle, and determine that a warning should be presented based on at least the 
	Elimalech discloses a collision prediction module configured to: obtain sensor data indicative of a trajectory of the vehicle from one or more sensors of the vehicle; determine a predicted trajectory of the vehicle based on the sensor data (Paragraph 55-56: determine trajectory); estimate a likelihood of collision between the detected pedestrian or bicyclist and the first side of the vehicle based on at least the first position of the pedestrian or bicyclist determined by the module and the predicted trajectory of the vehicle (Paragraph 55-56: determine whether object is within trajectory), and determine that a warning should be presented based on at least the estimated likelihood of collision (Paragraph 55-56: flashing red color); and an operator alert interface configured to present an alert to a human operator of the vehicle in response to the determination that the warning should be presented (Paragraph 55-56: flashing red color).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Seder in view of Skrbina to determine trajectory as taught by Elimalech.
The motivation for such a modification would be to better assess whether the detected object will collide with the vehicle.
Seder in view of Skrbina and in further view of Elimalech does not explicitly disclose the situational awareness map including representations of a respective trajectory of each respective object of the first detected objects and the second detected 
Seder-2 discloses the situational awareness map including representations of a respective trajectory of each respective object of the first detected objects and the second detected objects relative to the vehicle and a respective velocity of each respective object of the first detected objects and the second detected objects (Paragraph 121, 172, Fig. 19, 35: emergency warning is prompted based on the target vehicle trajectory and speed, multiple objects are analyzed), cause the situational awareness map to be updated to create an updated situational awareness map by omitting a respective representation of each respective object for which the estimated likelihood of collision does not satisfy a first threshold condition indicative of a collision to reduce visual clutter on the situational awareness map (Paragraph 154-155, 157: only critical information is determined to want a graphic display, objects in collision path with the vehicle are considered critical information); cause the updated situational awareness map to be presented to a human operator of the vehicle on a display of the vehicle (Paragraph 154-155, 157: request graphics for display based on the critical information).

The motivation for such a modification would be to provide the most relevant information and avoid distracting the driver (Seder-2; Paragraph 154).
As to claim 6, 16, Seder et al. in view of Skrbina et al. and in further view of Elimalech et al. and in further view of Seder et al. (hereinafter referred to as Seder-2) discloses wherein collision prediction module is further configured to: update the updated situational awareness map to display an indication of the estimated likelihood of collision between the vehicle and each respective object for which the estimated likelihood of collision satisfies the first threshold condition the pedestrian or bicyclist on the situational awareness map (Elimalech; Paragraph 55-56: flashing red color indicates exceeding a likelihood of collision threshold).
As to claim 8, 18, Seder et al. in view of Skrbina et al. and in further view of Elimalech et al. and in further view of Seder et al. (hereinafter referred to as Seder-2) discloses wherein collision prediction module is further configured to: selecting a size, color, or both for the representation of each respective object based on the estimated likelihood of collision (Elimalech; Paragraph 55-56: presence or absence of flashing red color).
As to claim 11, the claim is the method of applying claim 1, and hence would be rejected in a similar manner (see rejection of Claim 1).

Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seder et al. (PGPub 2012/0093357) in view of Skrbina et al. (PGPub 2003/0179084) Elimalech et al. (PGPub 2016/0342850) and in further view of Seder et al. (PGPub 2010/0253541, hereinafter referred to as Seder-2) and in further view of Sasaki et al. (PGPub 2016/0070981).
As to claim 2, 12, Seder in view of Skrbina and in further view of Elimalech does not explicitly disclose wherein the one or more sensors indicative of a trajectory of the vehicle include an inertial measurement unit (IMU).
Sasaki discloses wherein the one or more sensors indicative of a trajectory of the vehicle include an inertial measurement unit (IMU) (Paragraph 39: trajectory determined using IMU).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Seder in view of Skrbina and in further view of Elimalech to use IMU as taught by Sasaki.
The motivation for such a modification would be to better assess the direction and intention of the vehicle trajectory.

Claim(s) 3-4, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seder et al. (PGPub 2012/0093357) in view of Skrbina et al. (PGPub 2003/0179084) and in further view of Elimalech et al. (PGPub 2016/0342850) and in further view of Seder et al. (PGPub 2010/0253541, hereinafter referred to as Seder-2) and in further view of Ricci (PGPub 2013/0135118).
As to claim 3, 13, Seder in view of Skrbina and in further view of Elimalech does not explicitly disclose wherein the one or more sensors indicative of a trajectory of the vehicle comprise vehicle sensors configured to measure one or more operating 
Ricci discloses wherein the one or more sensors indicative of a trajectory of the vehicle comprise vehicle sensors configured to measure one or more operating parameters of components of the vehicle indicative of the expected trajectory of the vehicle (Paragraph 210: monitor turn signal). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Seder in view of Skrbina and in further view of Elimalech to detect turn status as taught by Ricci.
The motivation for such a modification would be objects present in a driver's blind spot can be avoided as well as drivers given greater appreciation of everything within their surroundings (Ricci; Paragraph 210).
As to claim 4, 14, Seder in view of Skrbina and in further view of Elimalech and in further view of Ricci discloses wherein the one or more operating parameters are indicative of intention of the driver of the vehicle to change adjust a current trajectory of the bus to the expected trajectory of the bus (Ricci; Paragraph 210: monitor turn signal).

Claim(s) 9-10, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seder et al. (PGPub 2012/0093357) in view of Skrbina et al. (PGPub 2003/0179084) and in further view of Elimalech et al. (PGPub 2016/0342850) and in further view of Seder et al. (PGPub 2010/0253541, hereinafter referred to as Seder-2) and in further view of Ricci (PGPub 2013/0135118) and in further view of Lutter et al. (PGPub 2002/0198660).
As to claim 9-10, 19-20, Seder in view of Skrbina and in further view of Elimalech and in further view of Ricci does not explicitly disclose wherein collision prediction module is further configured to: update the updated situational awareness map to display vector information indicative of a speed and direction of each respective object for which the estimated likelihood of collision satisfies the first threshold condition.
Lutter discloses wherein collision prediction module is further configured to: update the updated situational awareness map to display vector information indicative of a speed and direction of each respective object for which the estimated likelihood of collision satisfies the first threshold condition (Paragraph 29, Fig. 4: display of vectors of the vehicle and surrounding objects).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Seder in view of Skrbina and in further view of Elimalech and in further view of Ricci to display vector speed as taught by Lutter.
The motivation for such a modification would be to allow the user to better visually assess the situation surrounding the vehicle.

Response to Arguments
Applicant's arguments filed July 8, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 and 11 regarding the amended claim limitations of pertaining to respective trajectory and velocity have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument on pages 9-10 that the prior art does not disclose a situation awareness map, the examiner respectfully disagrees.  Seder discloses using a coordinate system to analyze the positions of the vehicle and potential obstacles (Paragraph 31), the identified obstacles are projected onto a display for the driver to see (Paragraph 52, Fig. 5).  A map as defined by Merriam-Webster is “a diagram or other visual representation that shows the relative position of the parts of something”.  As such, the display as disclosed by Seder can be considered a map as it shows the relative positions of the detected objects (Paragraph 52) and/or the graphics are displayed in relative positions to the detected objects.  The display includes information about the current situation surrounding area (Paragraph 52) and hence could be considered a situation awareness map.  Therefore the claim limitation is disclosed by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/K.L/Examiner, Art Unit 2683                                                                                                                                                                                                        
/STEVEN LIM/Supervisory Patent Examiner, Art Unit 2688